

116 S4524 IS: Quit Because of COVID–19 Act
U.S. Senate
2020-08-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4524IN THE SENATE OF THE UNITED STATESAugust 12, 2020Mr. Carper introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend titles XIX and XXI of the Social Security Act to provide coverage of comprehensive tobacco cessation services under such titles, and for other purposes.1.Short titleThis Act may be cited as the Quit Because of COVID–19 Act.2.Coverage of comprehensive tobacco cessation services in Medicaid(a)Requiring Medicaid coverage of counseling and pharmacotherapy for cessation of tobacco use and dependenceSection 1905 of the Social Security Act (42 U.S.C. 1396d) is amended—(1)in subsection (a)(4)—(A)by striking and (D) and inserting (D); and(B)by inserting before the semicolon at the end the following: ; and (E) counseling and pharmacotherapy for cessation of tobacco use and dependence by individuals who are eligible under the State plan (as defined in subsection (gg)) during the period beginning on the first day of the emergency period described in section 1135(g)(1)(B) and ending on the last day of the 2-year period that begins with the day after the last day of such emergency period; and(2)by adding at the end the following new subsection:(gg)Counseling and pharmacotherapy for cessation of tobacco use and dependence(1)In generalFor purposes of this title, the term counseling and pharmacotherapy for cessation of tobacco use and dependence means diagnostic, therapy, and counseling services and pharmacotherapy (including the coverage of prescription and nonprescription tobacco cessation agents approved by the Food and Drug Administration) for the cessation of tobacco use and dependence by individuals who use tobacco products or who are being treated for tobacco use and dependence that are furnished—(A)by or under the supervision of a physician; or(B)by any other health care professional who—(i)is legally authorized to furnish such services under State law (or the State regulatory mechanism provided by State law) of the State in which the services are furnished; and(ii)is authorized to receive payment for other services under this title or is designated by the Secretary for this purpose.(2)LimitationSuch term is limited to— (A)services that are recommended— (i)in the guideline entitled, Treating Tobacco Use and Dependence: 2008 Update: A Clinical Practice Guideline published by the Public Health Service in May 2008 (or any subsequent modification of such guideline); or (ii)for the cessation of tobacco use and dependence by the United States Preventive Services Task Force; or (B)any additional interventions approved by the Food and Drug Administration as safe and effective in the cessation of tobacco use and dependence by individuals who use tobacco products or who are being treated for tobacco use and dependence..(b)No cost sharing(1)In generalSubsections (a)(2) and (b)(2) of section 1916 of the Social Security Act (42 U.S.C. 1396o) are each amended—(A)in subparagraph (F), by striking or at the end;(B)in subparagraph (G), by striking ; and and inserting , or; and(C)by adding at the end the following new subparagraph:(H)counseling and pharmacotherapy for cessation of tobacco use and dependence (as defined in section 1905(gg)) and covered outpatient drugs (as defined in subsection (k)(2) of section 1927 and including nonprescription drugs described in subsection (d)(2) of such section) that are prescribed for purposes of promoting, and when used to promote, tobacco cessation in accordance with a guideline, recommendation, or approval specified in section 1905(gg)(2) (as applicable) furnished during the period beginning on the first day of the emergency period described in section 1135(g)(1)(B) and ending on the last day of the 2-year period that begins with the day after the last day of such emergency period; and.(2)Application to alternative cost sharingSection 1916A(b)(3)(B) of the Social Security Act (42 U.S.C. 1396o–1(b)(3)(B)) is amended by adding at the end the following new clause:(xii)Counseling and pharmacotherapy for cessation of tobacco use and dependence (as defined in section 1905(gg)) and covered outpatient drugs (as defined in subsection (k)(2) of section 1927 and including nonprescription drugs described in subsection (d)(2) of such section) that are prescribed for purposes of promoting, and when used to promote, tobacco cessation in accordance with a guideline, recommendation, or approval specified in section 1905(gg)(2) (as applicable) furnished during the period beginning on the first day of the emergency period described in section 1135(g)(1)(B) and ending on the last day of the 2-year period that begins with the day after the last day of such emergency period..(c)Exception from optional restriction under Medicaid prescription drug coverageSection 1927(d)(2)(F) of the Social Security Act (42 U.S.C. 1396r–8(d)(2)(F)) is amended to read as follows:(F)Nonprescription drugs, except, in the case of pregnant women (and, during the period beginning on the first day of the emergency period described in section 1135(g)(1)(B) and ending on the last day of the 2-year period that begins with the day after the last day of such emergency period, other individuals who use tobacco products or are being treated for tobacco use and dependence), when recommended in accordance with the guideline specified in section 1905(bb)(2)(A) (or in accordance with a guideline, recommendation, or approval specified in section 1905(gg)(2), if applicable), agents approved by the Food and Drug Administration under the over-the-counter monograph process for purposes of promoting, and when used to promote, tobacco cessation..(d)State monitoring and promoting of comprehensive tobacco cessation services under MedicaidSection 1902(a) of the Social Security Act (42 U.S.C. 1396a) is amended—(1)in paragraph (85), by striking at the end and;(2)in paragraph (86), by striking the period at the end and inserting ; and; and(3)by inserting after paragraph (86) the following new paragraph:(87)during the period beginning on the first day of the emergency period described in section 1135(g)(1)(B) and ending on the last day of the 2-year period that begins with the day after the last day of such emergency period, provide that the State will monitor and promote the use of comprehensive tobacco cessation services under the State plan (including by conducting an outreach campaign to increase awareness of the benefits of using such services) among—(A)individuals entitled to medical assistance under the State plan who use tobacco products; and(B)clinicians and others who provide services to individuals entitled to medical assistance under the State plan..(e)Federal reimbursement for coverage of tobacco cessation services and outreach campaign(1)Coverage of tobacco cessation servicesSection 1905 of the Social Security Act (42 U.S.C. 1396d), as amended by subsection (a), is amended—(A)in subsection (b), by striking and (ff) and inserting (ff), and (gg)(3); and(B)in subsection (gg), as added by subsection (a), by adding at the end the following new paragraph:(3)Increased FMAPNotwithstanding subsection (b), the Federal medical assistance percentage for a State, with respect to amounts expended by such State for medical assistance furnished during the emergency period described in section 1135(g)(1)(B) for counseling and pharmacotherapy for cessation of tobacco use and dependence by eligible individuals, shall be equal to 100 percent..(2)Outreach campaignSection 1903(a) of the Social Security Act (42 U.S.C 1396b(a)) is amended—(A)by striking the period at the end of paragraph (7) and inserting ; plus; and(B)by inserting after paragraph (7) the following new paragraph:(8)an amount equal to 100 percent of the sums expended in a quarter that occurs during the emergency period described in section 1135(g)(1)(B) which are attributable to the development, implementation, and evaluation of the outreach campaign required under section 1902(a)(87)..(f)No prior authorization for tobacco cessation drugs under MedicaidSection 1927(d) of the Social Security Act (42 U.S.C. 1396r–8(d)) is amended—(1)in paragraph (1)(A), by striking A State and inserting Subject to paragraph (8), a State; and(2)by adding at the end the following new paragraph:(8)No prior authorization programs for tobacco cessation drugsDuring the period beginning on the first day of the emergency period described in section 1135(g)(1)(B) and ending on the last day of the 2-year period after the last day of such emergency period, a State plan may not require, as a condition of coverage or payment for a covered outpatient drug that is an agent to promote smoking cessation (including agents approved by the Food and Drug Administration) or tobacco cessation, the approval of such drug before its dispensing..(g)Exclusion of enhanced payments from territorial capsNotwithstanding any other provision of law, for purposes of section 1108 of the Social Security Act (42 U.S.C. 1308), with respect to any additional amount paid to a territory as a result of the application of paragraph (8) of section 1903(a) or subsection (gg)(3) of section 1905 of the Social Security Act (42 U.S.C. 1396b(a), 1396d)—(1)the limitation on payments to territories under subsections (f) and (g) of such section 1108 shall not apply to such additional amounts; and(2)such additional amounts shall be disregarded in applying such subsections.3.Coverage of comprehensive tobacco cessation services in CHIP(a)Requiring CHIP coverage of counseling and pharmacotherapy for cessation of tobacco use and dependence(1)In generalSection 2103(c)(2) of the Social Security Act (42 U.S.C. 1397cc(c)(2)) is amended by adding at the end the following new subparagraph:(D)Counseling and pharmacotherapy for cessation of tobacco use and dependence by individuals who are eligible under the State child health plan during the period beginning on the first day of the emergency period described in section 1135(g)(1)(B) and ending on the last day of the 2-year period that begins with the day after the last day of such emergency period..(2)Counseling and pharmacotherapy for cessation of tobacco use and dependence definedSection 2110(c) of the Social Security Act (42 U.S.C. 1397jj(c)) is amended by adding at the end the following new paragraph:(10)Counseling and pharmacotherapy for cessation of tobacco use and dependence(A)In generalThe term counseling and pharmacotherapy for cessation of tobacco use and dependence means diagnostic, therapy, and counseling services and pharmacotherapy (including the coverage of prescription and nonprescription tobacco cessation agents approved by the Food and Drug Administration) for the cessation of tobacco use and dependence by individuals who use tobacco products or who are being treated for tobacco use and dependence that are furnished—(i)by or under the supervision of a physician; or(ii)by any other health care professional who—(I)is legally authorized to furnish such services under State law (or the State regulatory mechanism provided by State law) of the State in which the services are furnished; and(II)is authorized to receive payment for other services under this title or is designated by the Secretary for this purpose.(B)LimitationSuch term is limited to—(i)services that are recommended— (I)in the guideline entitled, Treating Tobacco Use and Dependence: 2008 Update: A Clinical Practice Guideline published by the Public Health Service in May 2008 (or any subsequent modification of such guideline); or (II)for the cessation of tobacco use and dependence by the United States Preventive Services Task Force; or (ii)any additional interventions approved by the Food and Drug Administration as safe and effective in the cessation of tobacco use and dependence by individuals who use tobacco products or who are being treated for tobacco use and dependence..(b)No cost sharingSection 2103(e) of the Social Security Act (42 U.S.C. 1397cc(e)) is amended by adding at the end the following new paragraph:(5)No cost sharing on benefits for counseling and pharmacotherapy for cessation of tobacco use and dependenceThe State child health plan may not impose deductibles, coinsurance, or other cost sharing with respect to benefits for counseling and pharmacotherapy for cessation of tobacco use and dependence (as defined in section 2110(c)(10)) and prescription drugs that are covered under a State child health plan that are prescribed for purposes of promoting tobacco cessation in accordance with a guideline, recommendation, or approval specified in section 2110(c)(10)(B) furnished during the period beginning on the first day of the emergency period described in section 1135(g)(1)(B) and ending on the last day of the 2-year period that begins with the day after the last day of such emergency period..(c)Exception from optional restriction under CHIP prescription drug coverageSection 2103 of the Social Security Act (42 U.S.C. 1397cc) is amended by adding at the end the following new subsection:(g)Exception from optional restriction under CHIP prescription drug coverageThe State child health plan may exclude or otherwise restrict nonprescription drugs, except—(1)in the case of pregnant women, when recommended in accordance with a guideline, recommendation, or approval specified in section 2110(c)(10)(B), agents approved by the Food and Drug Administration under the over-the-counter monograph process for purposes of promoting, and when used to promote, tobacco cessation; and(2)in the case of individuals who are eligible under the State child health plan, when recommended in accordance with a guideline, recommendation, or approval specified in section 2110(c)(10)(B) referred to in section 2110(c)(10)(B), agents approved by the Food and Drug Administration under the over-the-counter monograph process for purposes of promoting, and when used to promote, tobacco cessation during the period beginning on the first day of the emergency period described in section 1135(g)(1)(B) and ending on the last day of the 2-year period that begins on the day after the last day of such emergency period..(d)State monitoring and promoting of comprehensive tobacco cessation services under CHIPSection 2102 of the Social Security Act (42 U.S.C. 1397bb) is amended by adding at the end the following new subsection:(d)State monitoring and promoting of comprehensive tobacco cessation services under CHIPA State child health plan shall include a description of the procedures to be used by the State during the period beginning on the first day of the emergency period described in section 1135(g)(1)(B) and ending on the last day of the 2-year period after the last day of such emergency period to monitor and promote the use of comprehensive tobacco cessation services under the State plan (including conducting an outreach campaign to increase awareness of the benefits of using such services) among—(1)individuals entitled to child health assistance under the State child health plan who use tobacco products; and(2)clinicians and others who provide services to individuals entitled to child health assistance under the State child health plan..(e)Federal reimbursement for CHIP coverage and outreach campaignSection 2105(a) of the Social Security Act (42 U.S.C. 1397ee(a)) is amended by adding at the end the following new paragraph:(5)Federal reimbursement for CHIP coverage of comprehensive tobacco cessation services and outreach campaignIn addition to the payments made under paragraph (1) (and, in the case of a payment that may be made both under paragraph (1) and under this paragraph, instead of a payment under paragraph (1)), for the period beginning on the first day of the emergency period described in section 1135(g)(1)(B) and ending on the last day of the 2-year period that begins on the day after the last day of such emergency period, the Secretary shall pay—(A)an amount equal to 100 percent of the sums expended during each quarter which are attributable to the cost of furnishing counseling and pharmacotherapy for cessation of tobacco use and dependence by individuals who are eligible under the State child health plan; plus(B)an amount equal to 100 percent of the sums expended during each quarter which are attributable to the development, implementation, and evaluation of an outreach campaign to—(i)increase awareness of comprehensive tobacco cessation services covered in the State child health plan among—(I)individuals who are likely to be eligible for medical assistance under the State child health plan; and(II)clinicians and others who provide services to individuals who are likely to be eligible for medical assistance under the State child health plan; and(ii)increase awareness of the benefits of using comprehensive tobacco cessation services covered in the State child health plan among—(I)individuals who are likely to be eligible for medical assistance under the State child health plan; and(II)clinicians and others who provide services to individuals who are likely to be eligible for medical assistance under the State child health plan about the benefits of using comprehensive tobacco cessation services..(f)No prior authorization for tobacco cessation drugs under CHIPSection 2103 of the Social Security Act (42 U.S.C. 1397cc), as amended by subsection (c), is further amended—(1)in subsection (c)(2)(A), by inserting (in accordance with subsection (h)) after Coverage of prescription drugs; and(2)by adding at the end the following new subsection:(h)No prior authorization programs for tobacco cessation drugsDuring the period beginning on the first day of the emergency period described in section 1135(g)(1)(B) and ending on the last day of the 2-year period that begins with the day after the last day of such emergency period, a State child health plan may not require, as a condition of coverage or payment for a prescription drug that is an agent to promote smoking cessation (including agents approved by the Food and Drug Administration) or tobacco cessation, the approval of such drug before its dispensing..4.Conforming amendmentsTitle XIX of the Social Security Act (42 U.S.C. 1396 et seq.) is amended in each of sections 1905(a)(4)(D), 1905(bb)(1), 1905(bb)(2)(B), 1916(a)(2)(B), 1916(b)(2)(B), and 1916A(b)(3)(B)(iii) by striking tobacco use each place it appears and inserting tobacco use and dependence.5.Rule of constructionNone of the amendments made by this Act shall be construed to limit coverage of any counseling or pharmacotherapy for individuals under 18 years of age. 